Citation Nr: 1705588	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  99-13 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Entitlement to an effective date earlier than March 15, 2009, for the award of a total disability rating based on individual unemployability as the result of service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to May 1958, April 1959 to July 1967, May 1968 to May 1972, March 1973 to March 1975, and October 1976 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the VA RO that granted a TDIU effective March 15, 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran argues that he is entitled to an effective date earlier than March 15, 2009, for the award of a TDIU.  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a claim for an earlier effective date for a TDIU.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation is the earliest date when it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2016); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

In this case, the Veteran filed a claim of entitlement to a TDIU on January 22, 1999.  The Veteran has not contended, nor does the evidence show, that the Veteran filed an application for a TDIU before that date.  Thus, with a date of claim for a TDIU established as January 22, 1999, an effective date as early as January 22, 1998, is available for the award of a TDIU, but only if it is factually ascertainable that Veteran's increase in disability preceded the date of claim by one year or less.

With a date of claim in mind, the Board notes that the Veteran's service-connected disabilities have not met the percentage rating standards for consideration of the award of a schedular TDIU at any time before March 15, 2009.  38 C.F.R. § 4.16(a) (2016).  More specifically, the Veteran was in receipt of combined 10 percent rating before January 22, 1999, reflecting a 10 percent disability rating for posttraumatic stress disorder (PTSD), a noncompensable rating for tinnitus, and a noncompensable rating for hearing loss.  The Veteran was in receipt of a combined 20 percent rating from January 22, 1999, to February 2, 2004, reflecting a 10 percent rating for PTSD, a 10 percent rating for tinnitus, and a noncompensable rating for hearing loss.  The Veteran was in receipt of a combined 40 percent disability rating from February 2, 2004, to July 26, 2006, reflecting a 30 percent rating for PTSD, a 10 percent rating for tinnitus, and a noncompensable rating for hearing loss.  The Veteran was in receipt of a combined 50 percent disability rating from July 26, 2006, to March 15, 2009, reflecting a 30 percent rating for PTSD, a 20 percent rating for diabetes, a 10 percent rating for tinnitus, and a noncompensable rating for hearing loss.  

While the Veteran's service-connected disabilities did not meet the schedular criteria for the award of a TDIU before March 15, 2009, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited, however, from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular disability rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In this case, the record indicates that the Veteran has been unemployed throughout the period under consideration.  He contends that his unemployment is due to his service-connected disorders.  The AOJ should thus refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b).

The Board intimates no opinion at this point as to the merits of the Veteran's appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  Refer the case to the Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) at any time from January 22, 1998, to March 15, 2009.

2.  Then, readjudicate the issue of entitlement to an earlier effective date for the award of a TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

